Citation Nr: 1645510	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  16-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral knee disability. 

4.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to June 1950 and from March 1951 to January 1958. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for bilateral hearing loss, a bilateral knee disability, and a right shoulder disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record shows that tinnitus has been ongoing since separation from service and is etiologically related to active service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his currently diagnosed tinnitus is related to his time serving active duty.  Specifically, the Veteran contends that he suffered from noise trauma during his active service and that since that time he has been continually suffering from ringing in his ears.  The Board finds that, while there is no evidence of any in-service complaints of symptoms related to tinnitus, the Veteran is competent and credible to describe the symptoms of ringing in the ears during service.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In a January 2016 VA audiological examination, the VA examiner diagnosed tinnitus.  However, on review of the claims file and medical history, the examiner noted that the etiology of the Veteran's tinnitus, along hearing loss, could not be determined without resorting to mere speculation.   Specifically, the examiner noted that there were insufficient service medical records regarding the Veteran's hearing to base any conclusion of etiology regarding the Veteran's hearing or tinnitus.  The examiner noted that the Veteran claimed that he had longstanding symptoms of continuous tinnitus.

After a thorough review of the service medical records, the Board finds that the records for nearly a decade of active service seems to be incomplete, with service medical evidence not showing any complaints of symptoms of tinnitus during service.  Those records confirm that the Veteran had a military occupational specialty an electrical technician, and noise exposure has been conceded by VA.   

While the Board admittedly has incomplete service medical records, the Board nonetheless finds that the evidence of record competently demonstrates that the Veteran began having symptoms of tinnitus during service.  Specifically, during a September 2016 hearing, the Veteran explicitly asserted that he began experiencing ringing in the ears during service.  He stated that the ringing had been consistent since sometime during service, and had continued to the present.  The symptoms of tinnitus were confirmed by his spouse during the hearing, noting that for as long as she had known him, the Veteran had complained of symptoms such as ringing in his ears.

The Board finds that the Veteran's contention of both in-service noise exposure and symptoms of ringing in the ears during his active service to be both competent and credible.  That chronology of symptoms and disability is not only corroborated by his longtime spouse, but also documented by the VA examiner during an interview and examination of the Veteran.  The Board finds that ringing in the ears, or specifically, manifestations or symptoms of tinnitus, is of the type of disability that can be competently described by a lay person, and requires no special medical knowledge or training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's lay statements to be highly probative in establishing a nexus between his current diagnosed tinnitus and his active service.  The VA examination was unable to provide an opinion without resorting to speculation.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that tinnitus was incurred in active service.  Therefore, service connection for tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the remaining claims for service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claim for service connection for bilateral hearing loss, the Board finds the January 2016 VA audiological examination to be incomplete.  Specifically, the Board notes that the VA examiner provided no conclusion or opinion regarding the etiology of the hearing loss or tinnitus, noting that it would be mere speculation to provide any opinion regarding nexus based on the information of record.  The examiner noted that there was insufficient service medical information of record to make any determination regarding the etiology of the Veteran's condition and relating it to active service.  

The Board notes that if the VA obtains a medical opinion, or medical examination, that the opinion or examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, as no conclusion regarding the etiology of hearing loss was provided by the VA examiner, the examination report and opinion must be considered incomplete and a new examination must be obtained.  

The Board notes the Veteran's claim for hearing loss is distinguished from the claim for tinnitus, which has been granted.  While the Board acknowledges that the same examiner also did not provide a nexus opinion regarding the etiology of tinnitus, the Board finds that tinnitus, as a recognized disability, may be competently identified by a lay person such as the Veteran.  However, hearing loss, as it is defined by VA regulations, requires a certain level of severity that must be specifically measured by trained audiological technicians and professionals, to be considered a disability.  38 C.F.R. § 3.385 (2015).  Therefore, while the Veteran may say he experienced decreased hearing during service, or shortly after service, his statements are not competent to establish the required objective criteria to be considered a disability by VA.

With regard to the claims for service connection for a bilateral knee disability and right shoulder disability, the Board notes that the Veteran has not been provided a VA examination to assess the nature and etiology of those disabilities.  VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, for the issues of service connection for a bilateral knee disability and right shoulder disability, there is sufficient evidence of record to trigger the VA's duty to provide the Veteran a VA examination.  Specifically, the Veteran not only had issues with both his right shoulder and knees, the Veteran, during the hearing asserted that all the issues began after an accident during service where he was thrown against a bulkhead of a ship and hurt his shoulder and knees.  The Veteran has contended that he has experienced pain in the shoulders and knees since that time, but has not sought treatment because he could not financially afford to do so. 

The Board notes that while a review of the service medical records does not show any issues with the shoulder or knees, those records seem to be incomplete.  Specifically, the Veteran's served nearly a decade on active service, and the service medical records in the claims file seem to only cover a short portion of that time period, with no in-service medical reports, and no entry or separation examinations.  Therefore, the Board finds that the service medical records available do not represent and entire service medical record, and that on remand, VA should attempt to acquire any additional service medical records for the Veteran's active service. 

The Board finds that despite the lack of medical evidence, and assigning the appropriate probative weight to the Veteran's lay statements and testimony, the evidence in the claims file is sufficient in indicating that there is a possibility that the Veteran's claimed disabilities may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since the Veteran has not been provided a VA examination, both issues must be remanded for examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  Make at least two attempts to obtain complete service medical records from the appropriate records depositories, and note explicitly in the claims file that those actions were taken.  If unsuccessful, notify the Veteran and ask him to submit any service medical records in his possession.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record. 

3.  Schedule the Veteran for a VA audiological examination.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss was incurred in service or is the result of any incident of active service, to include noise exposure.  The examiner must consider the Veteran's statements that hearing loss, to some degree has been ongoing for many years.  A complete rationale for all opinions should be provided in the examination report.  The examiner should reconcile the opinion with previous opinions.

4.  Schedule the Veteran for a VA examination of the knees and right should with a medical doctor.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  For each diagnosed disability associated with the right shoulder or knees, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that disability was incurred in service or is the result of any incident in service.  A complete rationale for all opinions should be provided in the examination report.  The examiner should consider and discuss the Veteran's assertion that he hurt his shoulder and knees during an incident during active service when he was tossed into a bulkhead, and has had pain in the shoulder and knees since that time.  

5.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


